 In the Matterof ALLIS-CHALMERS MANUFACTURING COMPANYandALLIS-CHALMERS WORKERS, DISTRICT 50, UNITED MINE WORKERS OFAMERICACase No. 8-5325SUPPLEMENTAL DECISIONANDORDERAugust 23, 1943On June 9, 1943, the National Labor Relations Board issued aDecision and Order in the above-entitled proceeding, dismissing apetition for investigation and certification of representatives of em-ployees of Allis-Chalmers Manufacturing Company, herein called theCompany, filed by Allis-Chalmers Workers, District 50, United MineWorkers of America, herein called District 50The order of dis-missal was predicated upon a finding by the Board that the existingcontractual relationship, expiring April 15, 1944, between the Com-pany and Local 120, United Farm Equipment & Metal Workers ofAmerica, affiliated with the Congress of Industrial Organizations,herein called the C. I. 0., constituted a bar to a present determinationof representatives.The dismissal of the District 50 petition wasmade without prejudice to its right to file a new petition at a. reason-able time before the expiration of the existing contract between theCompany and the C. I. O. On July 1, 1943, the Board issued an orderdenying a request made by District 50 for a rehearing.On July 5, 1943, District 50, pursuant to the provisions of Section8 (a) of the War Labor Disputes Act,2 gave notice of a labor disputeinvolving the Company, a war contractor, and certain of its employees.On August 4, 1943, acting pursuant to Section 8 (a), subsection 3, oftheWar Labor Disputes Act, the National Labor Relations Board,through its Regional Director for the Thirteenth Region, conducteda vote by secret ballot among the Company's employees with respectto whom the dispute was applicable. The balloting was conducted onthe question, "Do you wish to permit an interruption of war produc-150 N. L.R. B. 306.2Public Law 89, 78th Congress, Chapter 144, 1st Session.52 N. L. R. B., No. 18.100 ALLIS-CHALMERS MANUFACTURING COMPANY101tion in wartimeas a resultof this dispute?" aThe results of suchballoting, as certified by an order of the Board, showed that a ma-jority of those voting (who were, however, less than a majority ofthose eligible to vote) cast ballots in favor of interruption of work.4Thereafter, District 50 filed a further application, now before usfor determination, requesting that the Board reconsider its Decisionand Order in this proceeding, and direct an election pursuant to Sec-tion 9 (c) of the National Labor Relations Act for the purpose ofascertaining the collective bargaining representatives of the Com-pany's employees.District 50 in its application does not specificallyallege that the Board in its original decision misapprehended the factsor improperly applied its established principles and policies relatingto the investigation and certification of representatives.Rather, itappearsto be the position of District 50 that the results of the strikereferendum must be construed as having established its majority rep-resentative status and has thus made it obligatory on the Board toreverse its previous determination, depart from its.finding that theexisting contract between the Company and the C. I. O. operates asa bar to a present representation proceeding, and conduct an electionfor the determination and certification of representatives pursuant tothe provisions of Section 9 (c) of the Act.The implications of District 50's position are of the utmost im-portance and extend beyond the confines of this particular case. Ifupheld, it would mean that the Board's exercise of the discretion con-ferred upon it by Congress through the National Labor Relations Actto determine whether and when it will proceed with an investigationand certification of representatives would no longer be controlled bythe guiding principles of the Act as uniformly interpreted by theBoard for many years, but would be made dependent upon the out-come of strike ballots conducted under the provisions of the WarLabor Disputes Act. It would seem obvious that the National LaborRelationsBoard, as an agency of the Federal Government, shouldnot allow itself to be influenced in the conduct of its proceedings byany pressure brought to bear on it through strikes or threats of strikes.3In accordance with the provision of the War Labor Disputes Act, the ballot alsoincluded a concise statement of of the major issues involved in the dispute and the facilitiesbeing utilized for the settlement of such dispute.As stated on the ballot,the major issueinvolved in the dispute was as follows :The objection of Allis-Chalmers Workers, District 50, United Mine Workers of America,to compliance on the part of the war contractor with an order of the National WarLabor Board,the effect of which required the Company to execute and maintain ineffect until April 15, 1944,a collective bargaining agreement signed with Local 120,United Farm Equipment and Metal Workers of America(C. I. 0 ) pursuant to aNational Labor Relations Board Certification.The results were as follows:Of the approximately 2200 eligible voters, 1005 voted infavor of and 836 against interruption of work. 102DEUUSdONSOF NATIONALLABOR RELATIONS BOARDIf the position of District 50 is to be upheld, it must find support instatutory authority.There is nothing in the War Labor Disputes Act to indicate thatCongress intended that Act to encroach in any way upon the exclusiveauthority which the National Labor Relations Act grants the Boardto investigate and determine in appropriate cases questions concerningthe representation of employees.The War Labor Disputes Act doesnot deal with issues of employee representation.Unlike electionsconducted under Section 9 (c) of the National Labor Relations Act,which are designed to determine what representative, if any, the em-ployees desire to have designated for the purposes of collective bar-gaining, strike ballots conducted under the War Labor Disputes Actare held "in order that the President may be apprised of labor disputeswhich threaten seriously to interrupt war production, and in order thatemployees may have an opportunity to express themselves, free fromrestraint or coercion, as to whether they will permit such interruptionsin wartime." 5Thus, in this case, the only issue which was voted uponin the strike referendum conducted among employees of the Com-pany was, "Do you wish to permit an interruption of war productionin wartime as a result of the dispute?"The ballot did not frame theissue of representation; it could not under the statute pursuant towhich it was conducted, and the employees did not vote on that issue.While the affirmative vote may have collaterally reflected to someextent a dissatisfaction, with the certified bargaining representativeand a desire on the part of a substantial number of employees to changetheir bargaining representative, such an inference is necessarily specu-lative since the strike referendum was not directed to that issue.Dis-trict 50 in effect concedes the validity of our conclusion that a strikereferendum under the War Labor Disputes Act may not, any morethan a strike referendum taken independently of that Act, be reliedupon as a determination of representatives sufficient to impeach anexisting certification or contract recognized by the Board as havingsubsisting force.District 50 does not ask the Board to certify it onthe basis of the strike poll, but rather to have the Board, because ofthat poll, invoke its usual procedures under Section 9 (c) of theNational Labor Relations Act to determine the alleged question ofrepresentation.The issue upon which this case was decided, and the only issue inthis case, is not whether District 50 might obtain a majority if anelection on the issue of representation were held at this time, butwhether, in the interests of stability in the collective bargaining re-lationship, the Board should entertain a representation proceeding inthe face of the Company's existing contractual relationship with theSection 8 (a), war Labor Disputes Act. ALLIS-CHALMERS MANUFACTURING COMPANY103C. I. 0. which will not expire until April 15, 1944. In this case wewere faced, as we frequently are, with the problem of weighing andresolving the conflicting interests of maintaining the stability of acontractual relationship previously established and protecting thefreedom of employees to select and change their representatives at will.,In a case recently decided ,e the Board stated this problem and ex-pressed its established policy with regard thereto as follows :The Board has always held to the view, we think correctly, thatits discretion with respect to the effect to be given to a collectivebargaining contract in a representation case is limited by thenecessity of balancing two separate interests of employees andsociety which the Act was clearly designated to foster and protect :namely, the interest in such stability as is essential to encouragethe'practice and procedure of collective bargaining, and the some-times conflicting interest in the freedom of employees to select andchange their representatives at will.In weighing these conflict-ing interests, the Board has developed its doctrine that a contractwill bar an investigation to determine representatives for a definiteand reasonable period, but no longer.It is the Board's usual policy to refuse to entertain a petition forinvestigation and certification of representatives where there is urgedas a bar a valid contract executed prior to any claim by the petitioner.The exceptions made by the Board to this policy fall generally into thefollowing categories : (1) where the contract has already been in effectfor a reasonable period; (2) where it is about to expire; (3) wherethere exists substantial doubt as to the identity of the labor organiza-tion that claims to be a party to the contract; (4) where substantiallytheentiremembership of the contracting union in the affected bar-gaining unit has shifted to another organization, or (5) where thecontracting union has, in effect, abandoned its members.7 In the in-stant case we found, for the reasons expressed in our original decision,that the first exception did not apply. It has never been urged thatthis case falls within any of the other categories of exceptions.Theexisting contract has several months to run.No doubt exists as to theidentity of the labor organization which is a party to that contract.Even if we assume District 50's premise that the strike vote is expres-sive of the employees' desires with respect to a collective bargainingrepresentative, it cannot be argued therefrom that substantially theentire membership abandoned the C. I. 0. which, as its duly certifiedrepresentative, entered into the contract on its behalf. It is not dis-puted that the C. I. 0. is able effectively to administer the contract.eMatter of The Trailer Company of America,51 N. L R.B. 1106.SeeMatter of Washington-Eller Co.,48 N. L. R. B.1164,and cases therein cited. 104DECCIISIONS OF NATIONAL LABOR RELATIONS BOARDApplying our usual policy in this case, we found and determinedupon the facts presented that the interest of maintaining contractualstability outweighed the interest of the employees to obtain a determi-nation of representatives at this time, and that a determination of newrepresentatives should therefore be deferred until a reasonable timebefore the expiration of the existing contract between the Companyand the C. 1. 0.We have since reexamined our decision and the recordof this case for possible error, and are convinced that our decision wassound and in accordance with the established policies and principlesof the Board.We therefore feel constrained to adhere to our originaldetermination.In conclusion, we believe we should again emphasize, lest there beany misunderstanding, that our decision and order does not deprive theemployees of an opportunity to choose, should they so desire, District50 as their representative for the purpose of negotiating a new collec-tive bargaining contract with the Company to supersede the presentcontract upon its expiration on April 15, 1944.We hold only thatin view of the existing contract, District 50's representation claim isnot at present timely.Upon a proper showing, the Board will enter-tain a petition of District 50 for investigation and certification ofrepresentatives, if filed on or about the first of February. It is to thecredit of District 50 and the affected employees that, notwithstandingthe results of the strike referendum, they have refrained from takingany action which might interrupt the vital war production of theCompany's plants. It is to be expected that they will continue thusto abide by labor's war-time no-strike pledge given to the Presidentand the nation.IT is HEREBY ORDERED, that the aforesaid application for reconsidera-tion of the Decision and Order be, and it hereby is, denied.CHAIRMAN Maras took no part in the consideration of the aboveSupplemental Decision and Order.